3DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on July 27, 2022 and April 30, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Status
In the April 30, 2020 submission, claims 1-8 were presented for consideration.  Claims 1-8 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Controlling Wire Electrical Discharge During the Machining Process.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoneda et al., US Patent Application Publication No. 2008/0017615 (published January 24, 2008), hereinafter YONEDA).

As per claim 1, YONEDA teaches of a wire electrical discharge machine for machining a workpiece by generating electric discharge at a discharge gap between the workpiece and a wire electrode (see par. 6: discharge machine used in controlling the machining process used in managing the work gap between a tool and workpiece to ensure stable operations), comprising:
a drive controller configured to periodically apply voltage pulses between the workpiece and the wire electrode while relatively moving the wire electrode relative to the workpiece according to a machining program and a machining condition (see par. 8: drive/motor controller used in managing the position and speed commands for the motor drive unit);
a code analyzer configured to analyze presence or absence of a condition change code for changing the machining condition in the machining program (see par. 9-10: gap detector units analyze operations and detect/determine changes in operating conditions (e.g., speed, position, changes in gap voltage over time, etc.)); and
a condition changer configured to change the machining condition in accordance with a ratio indicated in the condition change code when the condition change code is present (see par. 11-12: system analyzes changes in working conditions and based on predetermined [set] parameters, make adjustments to accommodate the tool and workpiece machining process (e.g., adjust speed, applying voltage to a work gap, etc.)).

As per claim 2, YONEDA further teaches of the wire electrical discharge machine according to claim 1, wherein the condition changer is configured to change at least one of a pulse interval between the voltage pulses and a voltage value of the voltage pulses so that an amount of voltage applied per unit time decreases (see par. 5, 20 and 23: by applying AC Voltage, shortens the ON time in the work gag, whereby lowering non-load voltage and minimizing pulses over periods of time).

As per claim 3, YONEDA further teaches of the wire electrical discharge machine according to claim 2, wherein the condition changer is configured to lower a relative movement speed of the wire electrode relative to the workpiece, together with the change (see par. 4, 8 and 34-35: motor parameters (e.g., speed, positioning, etc.) are controlled according to received gap feedback, based on the working/operational relationship between the tool and workpiece).

As per claim 4, YONEDA further teaches of the wire electrical discharge machine according to claim 1, wherein:
the code analyzer is configured to analyze the presence or absence of the condition change code, and presence or absence of a return code that returns (e.g., return code or data received from resulting activity, is considered by the examiner as operational feedback) the changed machining condition to the machining condition before the change (see par. 25: the gap controller monitors system activity and analyzes the results to further determine appropriate action moving forward); and
the condition changer is configured to change the machining condition in a section from the condition change code to the return code when the condition change code and the return code are present (see par. 28 and 34-35: upon analysis, the system adjust operations (e.g., increase/decrease speed, changes positioning, adjust gap conditions, etc.) to ensure operations are performed in alliance with tool and workpiece [set] parameters).

As per claim 5, YONEDA teaches of a wire electrical discharge machining method for machining a workpiece by generating electric discharge at a discharge gap between the workpiece and a wire electrode (see par. 6: machining method for controlling the work gap between a tool and workpiece to ensure stable operations), the method comprising:
a drive control step of periodically applying voltage pulses between the workpiece and the wire electrode while relatively moving the wire electrode relative to the workpiece according to a machining program and a machining condition (see par. 8: drive/motor controller used in managing the position and speed commands for the motor drive unit);
a code analysis step of analyzing presence or absence of a condition change code for changing the machining condition in the machining program (see par. 9-10: gap detector units analyze operations and detect/determine changes in operating conditions (e.g., speed, position, changes in gap voltage over time, etc.)); and
a condition changing step of changing the machining condition in accordance with a ratio indicated in the condition change code when the condition change code is present (see par. 11-12: system analyzes changes in working conditions and based on predetermined [set] parameters, make adjustments to accommodate the tool and workpiece machining process (e.g., adjust speed, applying voltage to a work gap, etc.)).

As per claim 6, YONEDA further teaches of the wire electrical discharge machining method according to claim 5, wherein the condition changing step changes at least one of a pulse interval between the voltage pulses and a voltage value of the voltage pulses so that an amount of voltage applied per unit time decreases (see par. 5 and 20: by applying AC Voltage, shortens the ON time in the work gag, whereby lowering non-load voltage and minimizing current pulses).

As per claim 7, YONEDA further teaches of the wire electrical discharge machining method according to claim 6, wherein the condition changing step lowers a relative movement speed of the wire electrode relative to the workpiece, together with the change (see par. 4, 8 and 34-35: motor parameters (e.g., speed, positioning, etc.) are controlled according to received gap feedback, based on the working/operational relationship between the tool and workpiece).

As per claim 8, YONEDA further teaches of the wire electrical discharge machining method according to claim 5, wherein:
the code analysis step analyzes the presence or absence of the condition change code, and presence or absence of a return code that returns the changed machining condition to
the machining condition before the change (see par. 25: the gap controller monitors system activity and analyzes the results to further determine appropriate action moving forward); and
the condition changing step changes the machining condition in a section from the condition change code to the return code when the condition change code and the return
code is present (see par. 28 and 34-35: upon analysis, the system adjusts operations (e.g., increase/decrease speed, changes positioning, adjust gap conditions, etc.) to ensure operations are performed in alliance with tool and workpiece [set] parameters).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kurihara et al., US Patent No. 6,980,879 focuses on controlling discharge pulses between a wire electrode and a workpiece over a predetermined period of time, while Ho et al., “State of the art in wire electrical discharge machining (WEDM)” and “State of the art electrical discharge machine (EDM)”, analyzes several operational parameters associated with the thermal machining process and further adapting various operating parameters to optimize machining conditions, as well as improving the performance of the EDM.  The balance of the references cited in the attached PTO Form-892 focus on optimizing machining conditions and tool/workpiece relationships during the WEDM process.

Conclusion
The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/K. B./
Examiner, Art Unit 2119
/ZIAUL KARIM/Primary Examiner, Art Unit 2119